Citation Nr: 1642665	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  .

The record shows the Veteran underwent a VA examination in November 2011.  During the examination the Veteran's lumbar spine disability was manifested by the following: forward flexion to 50 degrees with painful motion beginning at 25 degrees; extension to 25 degrees with no objective evidence of painful motion; right and left lateral flexion to 30 degrees with painful motion beginning at 30 degrees; and right and left lateral rotation to 30 degrees with painful motion beginning at 30 degrees.  Repetitive use testing was conducted with the same results.  The Veteran reported worsening back pain with walking, and further reported pain radiating to his buttocks.  In addition, the Veteran reported daily flare-ups at work lasting fifteen minutes causing severe pain that impacted his ability to get up and down from his chair as required while performing emergency room admissions.  The examiner found functional loss, functional impairment resulting in less movement than normal, incoordination (such as impaired ability to execute skilled movements smoothly), pain on movement, and interference with sitting, standing and/or weight-bearing.  In addition, the examiner found guarding severe enough to result in an abnormal gait.  Based upon this VA examination, the RO assigned a 20 percent disability rating.  The Board notes the VA examination report does not show joint testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.

The Veteran filed a Brief in September 2016 asserting his service-connected lumbar spine disability had worsened since his last VA examination in November 2011.  As such, the Veteran requested a new VA examination to determine the current state of his lumbar spine disability.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  In addition, while the RO found the November 2011 private medical record sufficient to increase the Veteran's rating, the medical record itself is not a thorough examination and therefore not in compliance with a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible. 

Given the Veteran's assertion that his lumbar spine disability has worsened, the fact that the last examination is almost five years old, and that the medical evidence is not sufficient upon which to decide the claim, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






